Citation Nr: 1532472	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.  The Veteran submitted additional evidence that same day, along with a waiver of the RO's initial consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his active service.

2.  The Veteran's tinnitus is related to his active service.






CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that he incurred bilateral hearing loss and tinnitus from exposure to excessive noise without hearing protection during his military service, including from his duties as a firefighter, riding on the tailboard of the fire truck, and working adjacent to the flight line.  He has indicated that he was exposed to some noise in his post-service employment at a paper mill lab and as a supervisor at the Anheuser Busch factory; however, he wore hearing protection when he was required to go into areas of excessive noise.  He has also admitted that he does not recall exactly when he first noticed his hearing problems, but he had no problems prior to service and remembers his ears ringing after in-service calls.  Both the Veteran and his wife testified to a long history of hearing problems, including evidence such as the May 1969 pre-employment hearing test results for Anheuser Busch.  See, e.g., May 2015 Bd. Hrg. Tr. at 3-13, 18-22.
 
The service records show that the Veteran's military occupation specialty was fire protection specialist.  See DD Form 214.  The RO acknowledged in-service noise exposure in the October 2011 statement of the case.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154 (West 2014).  In addition, the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385 (2014) and a current diagnosis of tinnitus.  See, e.g., February 2010 VA examination; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue is whether there is a relationship between his current hearing loss and tinnitus and in-service noise exposure.

The Veteran established care with VA in October 2009.  At that time, he reported that he was concerned about hearing loss since his time in service.  Following a November 2009 audiology consultation, the VA audiologist stated that, considering the Veteran's account of noise trauma while in the military, it was plausible that the hearing loss was at least in part caused by the noise exposure he experienced while on active duty.  It was noted that the Veteran should contact his VA service representative to request a VA examination for hearing loss and tinnitus. 

A February 2010 VA examiner determined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of his military noise exposure.  The examiner based this opinion on a finding that the Veteran had normal hearing at separation; however, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claims.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A private treatment provider, Dr. W.E.L., provided a June 2011 opinion in support of the claims.  Dr. W.E.L. determined that the Veteran's hearing loss and tinnitus were partially (50 percent) attributable to his military noise exposure.  In so finding, he indicated that the May 1969 audiogram, three years after discharge, demonstrates a significant noise-induced pattern (a notched drop at 6000 Hertz); it seemed unusual and disingenuous to him that the VA examiner would attribute all of the Veteran's hearing loss to his post-military noise exposure when he was wearing hearing protection, as opposed to the period of considerable noise exposure without hearing protection during his military service.  He noted that, while frequencies above 2000 Hertz continued to deteriorate, as evidenced by the February 2010 audiogram, the frequencies below 2000 Hertz remained virtually unchanged during the 45 years since his discharge.  The Board finds that this opinion linking the Veteran's specific in-service noise exposure to hearing loss is probative, as it is consistent with the record, including the competent and credible reports of the Veteran's noise exposure history and the history and findings provided in the post-service audiological testing.  The Board notes that Dr. W.E.L. considered that the Veteran served as both a fireman and mechanic on the flight line during service.  The Veteran explained during the Board hearing that Dr. W.E.L. misunderstood his reported history in this regard, inasmuch as he was not a mechanic.  See May 2015 Bd. Hrg. Tr. at 16-17.  In any event, Dr. W.E.L. did consider the Veteran's noise exposure history based on work alongside the flight line, and as such, it cannot be said that this opinion was based on an inaccurate factual premise.

In an October 2011 VA clarifying opinion provided following receipt of the private medical evidence, the February 2010 VA examiner's opinion remained unchanged.  The examiner determined that the May 1969 private audiogram did show hearing loss at 6000 Hertz in a pattern consistent with noise exposure; however, the separation audiogram from approximately three years earlier shows that hearing was well within normal limits for all frequencies from 500 Hertz to 6000 Hertz.  The examiner cited to the Institute of Medicine report regarding the lack of scientific support for delayed onset noise-induced hearing loss and also indicated that there was no in-service threshold shift.  In providing the opinion, the examiner did not address what appears to be a similar threshold shift at 6000 Hertz in the left ear from an October 1962 in-service audiogram to the May 1966 separation examination (converting ASA measurements to ISO-ANSI measurements), which would be relevant given the above rationale in the opinion, or the Veteran's contention that he had hearing protection with his post-service noise exposure.  Thus, the Board finds that the probative value of this opinion is lessened.

The record also shows that the Veteran's tinnitus is related to his hearing loss.  For example, Dr. W.E.L. provided an April 2015 clarifying opinion that the Veteran's tinnitus was related to his hearing loss.

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  Resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


